Citation Nr: 0514979	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran/Appellant



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 until 
September 1969, including participation in the Vietnam 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified before the Board in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has been in treatment for his PTSD for a number 
of years.  In May 2001, the veteran underwent a VA 
examination for his PTSD.  The examiner concluded that the 
veteran had PTSD, but that his current functional impairment 
was at worst only moderately severe.  Some of the factors 
that the examiner drew upon in reaching his conclusion were a 
stable home life with decent family relations, and limited, 
but quite positive, social involvements.  The examiner 
assigned a Global Assessment and Functioning (GAF) score of 
52 indicating moderate symptoms.

Since that examination, the veteran has been evaluated at a 
VA hospital roughly every four months, and assigned GAF 
scores ranging from 45 to 50, dipping to 45 in July 2004.  A 
GAF score between 41-50 is assigned when a person manifests 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.

A new VA examination is needed in this case. The last formal 
compensation and pension examination for the veteran's PTSD 
was conducted in May 2001, four years ago.  Since then, the 
evidence of record indicates that the veteran's functionality 
is trending downward as his GAF scores now reflect serious as 
opposed to moderate symptoms.  The medical picture of the 
veteran's condition is too unclear to consider his claims at 
this time.  As such, in an effort to fully assist the veteran 
in substantiating his claim, the Board finds that remand is 
necessary to further develop the medical record.

The U.S. Court of Veterans Appeals has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Because the outcome of the veteran's claim for an increased 
rating for his service-connected PTSD directly impacts his 
claim for TDIU, the issues are inextricably intertwined.  As 
such, it would be premature for the Board to consider the 
veteran's claim for a total rating based on individual 
unemployability at this time.  However, the VA examiner 
should render an opinion as to the effect of the veteran's 
PTSD on his employability.

Accordingly, these matters are REMANDED to the RO via the AMC 
for the following action:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).



2.  Obtain the veteran's medical records 
from R. L. Shambaugh at the Veterans 
Center in Johnson City, TN for treatment 
from April 2004 to present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  After obtaining the above-referenced 
medical records, to the extent available, 
schedule the veteran for appropriate VA 
examination concerning his PTSD.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

The examiner should conduct any and all 
testing necessary to obtain medical 
information concerning the current 
severity of the veteran's service-
connected PTSD and any associated 
psychiatric disorder(s) present.  All 
clinical manifestations should be 
reported in detail, and a GAF score 
should be assigned.

If possible, the examiner should comment 
separately on the non-service-connected 
psychiatric disorders, namely 
affective/mood and anxiety related 
disorders, for which the veteran receives 
social security compensation.

After reviewing the medical evidence, the 
examiner should also render an opinion as 
to whether the veteran's service-
connected PTSD, if it can be separated 
from his other psychiatric illnesses, or, 
if they cannot be separated, the totality 
of his psychiatric disorders, prevents 
him from obtaining or retaining gainful 
employment.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




